Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 2, 1977, convicting him of rape in the first degree, sodomy in the first degree and two counts of robbery in the first degree, upon his plea of guilty and imposing sentence. Judgment affirmed. We have fully examined the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; People v Foster, 58 AD2d 814). Hopkins, J. P., Martuscello, Rabin and Margett, JJ., concur.